Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-19-00086-CR

                                         Nathan FOUGHT,
                                             Appellant

                                                v.

                                        The STATE of Texas,
                                              Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR10858
                           Honorable Jefferson Moore, Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 29, 2020

AFFIRMED

           Appellant Nathan John Fought was charged with possession of a controlled substance

within 1,000 feet of a playground, a felony. Pursuant to a plea bargain, Fought was placed on

deferred adjudication community supervision which required residential substance abuse

treatment. He violated probation, and the State filed a motion to revoke. Fought pleaded true to

the violation. The trial court sentenced him to two years with the Texas Department of Criminal

Justice.
                                                                                      04-19-00086-CR


       Fought’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable issues and concludes the appeal is without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978), and In re N.F.M., No. 04-18-00475-CV, 2018 WL 6624409 (Tex. App.––San

Antonio Dec. 19, 2018, no pet.) (en banc). Counsel provided proof Fought was given: (1) a copy

of the brief, (2) a copy of the motion to withdraw, and (3) a motion to allow him to request the

appellate record. Counsel also informed Fought of his right to file his own brief. Fought sent a

letter on his own behalf complaining of ineffective assistance of trial counsel.

       When an Anders brief and a subsequent pro se brief are filed, we must review the entire

record and: (1) determine the appeal is without merit and issue an opinion stating there is no

reversible error, or (2) determine there are arguable grounds for appeal and issue an opinion

remanding the cause to the trial court for appointment of new appellate counsel. Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009) (citing Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005) (holding court of appeals may address merits of issues raised by pro se

only after any arguable grounds have been briefed by new appointed counsel)).

       We have carefully reviewed the record, counsel’s brief, and Fought’s letter. We find no

reversible error and agree with counsel the appeal is without merit. See id. We therefore grant the

motion to withdraw filed by Fought’s appointed counsel and affirm the trial court’s judgment. See

id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Fought wish to seek further review of this

case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review.           Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered


                                                -2-
                                                                                  04-19-00086-CR


or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.

                                                Patricia O. Alvarez, Justice

Do not publish




                                              -3-